Application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with
Applicant’s Attorney James J. DeCarlo (Reg. No. 36,120) June 1, 2021.

AMENDMENTS TO THE CLAIM
LISTING OF THE CLAIM:
Claims 2, 5, 7, 8, 16, 18, and 19 have been cancelled.
Claims 1, 14, and 20 have been amended as follow:

1.	(Currently Amended) A method comprising the steps of:
receiving, by a server, a message sent by a sender and addressed to an inbox of a recipient, said message comprising digital content and a temporal range set by said sender for delivery of the message;
analyzing, via the server, the message, and based on said analysis, determining a context of the digital content, said context comprising information indicating a type of digital content included within the message;
identifying, by the server, user data associated with the recipient, said user data comprising information indicating real-world and digital activity associated with the recipient;
analyzing, via the server, said user data, said analysis comprising parsing said real-world and digital activity based on said determined context, and identifying a portion of said user data that corresponds to said determined context;
determining, via the server, a delivery condition of the message based on said portion of user data;
storing, via the server, the received message in an associated database;
monitoring, via the server, activity of the recipient;
determining via the server, that said delivery condition is outside of the temporal range; 
modifying, via the server, the delivery condition to a latest possible date within the temporal range;
determining, via the server, that the modified delivery condition is satisfied based on said monitoring;
retrieving, via the server, said message from said database; and
communicating, via the server, said message to the recipient in accordance with the delivery condition.

14.	(Currently Amended) A non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, that when executed by a processor associated with a server, performs a method comprising the steps of:
receiving, by the server, a message sent by a sender and addressed to an inbox of a recipient, said message comprising digital content and a temporal range set by said sender for delivery of the message;
analyzing, via the server, the message, and based on said analysis, determining a context of the digital content, said context comprising information indicating a type of digital content included within the message;
identifying, by the server, user data associated with the recipient, said user data comprising information indicating real-world and digital activity associated with the recipient;
analyzing, via the server, said user data, said analysis comprising parsing said real-world and digital activity based on said determined context, and identifying a portion of said user data that corresponds to said determined context;
determining, via the server, a delivery condition of the message based on said portion of user data;
storing, via the server, the received message in an associated database;
monitoring, via the server, activity of the recipient;
determining via the server, that said delivery condition is outside of the temporal range; 
modifying, via the server, the delivery condition to a latest possible date within the temporal range;
determining, via the server, that the modified delivery condition is satisfied based on said monitoring;
retrieving, via the server, said message from said database; and
communicating, via the server, said message to the recipient in accordance with the delivery condition.

20.	(Currently Amended) A messaging server comprising:
a processor; and
a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising:
logic executed by the processor for receiving, by the server, a message sent by a sender and addressed to an inbox of a recipient, said message comprising digital content and a temporal range set by said sender for delivery of the message;
logic executed by the processor for analyzing, via the server, the message, and based on said analysis, determining a context of the digital content, said context comprising information indicating a type of digital content included within the message;
logic executed by the processor for identifying, by the server, user data associated with the recipient, said user data comprising information indicating real-world and digital activity associated with the recipient;
logic executed by the processor for analyzing, via the server, said user data, said analysis comprising parsing said real-world and digital activity based on said determined context, and identifying a portion of said user data that corresponds to said determined context;
logic executed by the processor for determining, via the server, a delivery condition of the message based on said portion of user data;
logic executed by the processor for storing, via the server, the received message in an associated database;
logic executed by the processor for monitoring, via the server, activity of the recipient;
logic executed by the processor for determining via the server, that said delivery condition is outside of the temporal range; 
logic executed by the processor for modifying, via the server, the delivery condition to a latest possible date within the temporal range;
logic executed by the processor for determining, via the server, that the modified delivery condition is satisfied based on said monitoring;
logic executed by the processor for retrieving, via the server, said message from said database; and
logic executed by the processor for communicating, via the server, said message to the recipient in accordance with the delivery condition.


ALLOW SUBJECT MATTER
This office action is in response to the RCE filed and 11/09/2020 and was interviewed on 06/01/2021.
Claims 1, 3, 4, 6, 9-15, 17, and 20 are allowable over the prior art of record.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks on November 9, 2020 and further narrow claims as presented above is patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443